Citation Nr: 0311131	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico, which denied the benefits sought 
on appeal.

The Board notes that a prior June 1999 Board decision granted 
the veteran service connection for his PTSD, and that the RO 
implemented this decision in an October 1999 rating decision.  
At that time, the RO assigned a 30 percent disability 
evaluation for his PTSD, effective October 1992.  The current 
appeal stems from this initial grant of service connection 
and assignment of a 30 percent disability evaluation for the 
veteran's PTSD and the denial of the veteran's TDIU claim in 
a June 2000 rating decision.


REMAND

The Board remanded these claims to the RO for additional 
development in September 2001.  However, the development that 
the Board requested was not undertaken to the extent 
necessary to decide equitably the veteran's claims.  As such, 
the Board must remand this claim to the RO for completion of 
all actions that were not taken in response to the prior 
Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with remand 
orders).  

In September 2001, the Board remanded this case for a VA 
examination, in which the examiner was asked to review the 
veteran's claims folder, and the medical evidence therein, in 
order to ensure a fully formed examination with regard to the 
entire appeal period.  While the Board acknowledges that the 
veteran's claims folder was reviewed by the VA examiner, and 
that the VA examiner assessed the current severity of the 
veteran's PTSD, the Board finds that the VA examiner failed 
to discuss the severity of the veteran's PTSD during the 
entire appeal period, beginning in October 1992.  In 
addition, the Board finds that the October 2002 VA 
examination raises a question as to the parameters of the 
veteran's disability, as the VA examiner failed to provide an 
objective and clear rationale for his findings.  In this 
regard, the Board points out that the VA examiner found that 
the veteran had a depressed and anxious mood, with a 
constricted affect and distressing thoughts about his Vietnam 
experiences, but an otherwise normal mental status 
examination.  Nevertheless, the VA examiner found that the 
veteran's PTSD symptoms interfered with his ability maintain 
stable employment.  Likewise, the veteran reported having 
close interpersonal relationships with his siblings and 
children, but the VA examiner found that the veteran could 
not establish any adequate interpersonal relationships.  
Furthermore, the examination report does not include the 
clinical findings necessary to evaluate the veteran's PTSD 
under both the former and current version of the rating 
criteria found in the Schedule for Rating Disabilities.   See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  As such, the Board 
finds that the veteran should be afforded a psychiatric 
examination to determine the severity and manifestations of 
the veteran's PTSD, from 1992 through the present.  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

In addition, the RO was ordered to undertake any development 
necessary for adequate adjudication of the veteran's claims, 
but it is unclear whether any efforts to obtain new medical 
evidence were undertaken prior to issuance of the 
supplemental statement of the case.  In this regard, the 
Board observes that the RO obtained additional VA medical 
treatment records, dated from September 1991 through May 
2001, in November 2001.  However, the supplemental statement 
of the case was not issued until December 2002.  Likewise, in 
August 2002, the veteran reported that he received all of his 
treatment at the VA medical center.  Nonetheless, no VA 
medical records were obtained by the RO for the period from 
May 2001 to the date of the supplemental statement of the 
case.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (because 
VA is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  
Accordingly, all VA medical records related to the veteran's 
PTSD, from May 2001 to the present, should be associated with 
the veteran's claims file. 

The RO was also ordered to obtain new VA examinations for the 
veteran's other service-connected disabilities in an effort 
to accurately adjudicate the veteran's claim for TDIU.  
Although the RO obtained the requisite examinations, the RO 
failed to reevaluate the veteran's other service-connected 
disabilities, including residuals of gunshot wounds, damage 
to the right eardrum, and a left finger disorder.  More 
significantly, however, the RO, in the December 2002, failed 
to readjudicate the veteran's claim for TDIU on the basis of 
the current disability evaluations assigned for these 
service-connected disorders and failed to issue a 
supplemental statement of the case with regard to the 
veteran's TDIU claim.  See 38 C.F.R. § 19.31.  See also 
Stegall, supra.

The Board also requested that the RO, pursuant to 38 U.S.C.A. 
§ 7105(d)(1), to provide the veteran with a copy of the 
former criteria for rating PTSD.  The Board likewise ordered 
the RO, pursuant to Karnas v. Derwinski, to readjudicate the 
veteran's claim for an increased initial disability 
evaluation for his PTSD under to both the former and current 
rating criteria pertaining to mental disorders.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  ("where the 
law or regulation changes after a claim has been filed or 
reopened but before . . . the appeal process has been 
concluded, the version most favorable to the appellant should 
and . . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.").  In this regard, the 
Board again notes that, after the veteran initiated this 
appeal, the regulations pertaining to the evaluation of 
mental disorders were amended, effective November 7, 1996, 
but that the veteran has not yet been notified of the old 
criteria for evaluating PTSD.  More significantly, the 
December 2002 supplemental statement of the case did not 
demonstrate that the veteran's PTSD had been evaluated under 
both the old and new criteria, in order to determine which 
criteria for evaluating his PTSD is most favorable to the 
veteran.  See 61 Fed. Reg. 52695-52702 (1996) (presently 
codified at 38 C.F.R. §§ 4.125-4.130 (2002)).   See also 
Stegall, supra.

Additionally, the Board notes that the RO was requested, in 
the September 2001 remand, to issue a statement of the case 
with regard to the issue of service connection for tinnitus.  
In the September 2001 remand, the Board noted that the 
veteran was granted service connection for a right ear 
disorder in a December 1969 rating decision, and that the 
August 1970 notice of disagreement asserted that the veteran 
had complaints of tinnitus, not discussed in the rating 
decision, but that this issue was not addressed by the RO in 
the October 1970 statement of the case.  The Board also 
pointed out that, according to Manlincon v. West, the 
veteran's statements regarding his tinnitus should have been 
construed as a notice of disagreement with regard to the 
veteran's claim of service connection for tinnitus, but that 
the RO failed to construe the veteran's statement as such and 
that a statement of the case was not issued to the veteran 
regarding this claim.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999) ("Thus, the next step was for the RO to 
issue [a statement of the case] on the denial of the [ ] 
claim, and the Board should have remanded that issue to the 
RO, not referred it there, for issuance of that [statement of 
the case].").  Nonetheless, the RO again failed to issue a 
statement of the case on the issue of service connection for 
tinnitus.  See Stegall, supra.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  Please obtain the veteran's medical 
records from the VA Medical Center in San 
Juan, Puerto Rico for any psychiatric 
treatment, including, but not limited to 
his PTSD, for the period of May 2001 to 
the present.  Please obtain the following 
types of records:  treatment notes, 
discharge summaries, and consults.

2.  After receipt of the veteran's 
medical records, the veteran should be 
afforded a psychiatric examination by a 
psychiatrist to ascertain the severity 
and manifestations of his PTSD, including 
clinical findings correlating with both 
the former and current versions of the 
pertinent schedular criteria.  See 
38 C.F.R. §§ 4.125- 4.132, Diagnostic 
Code 9411 (1996 & 2002).  The examining 
physician should review the claims file, 
conduct all indicated evaluations and 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The examiner must 
also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected PTSD.  Specifically, 
the examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the findings of the examination, clarify 
the determination as to the veteran's 
social and occupational impairment, 
including whether the objective 
symptomatology and manifestations of the 
veteran's PTSD warrant a finding of 
unemployability.  The examiner is also 
requested to review the veteran's records 
with a view towards assessing the extent 
and severity of the veteran's service-
connected PTSD for the entire appeal 
period.  The examiner should also assign 
an Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  If 
possible, the examiner should specify the 
individual periods of time for each GAF 
score, preferably annual, between October 
1992 and the present, including all 
significant variations.   The examiner is 
requested to provide a complete rationale 
for all opinions offered.  Since it is 
important "that each disability be 
reviewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2002), copies of all 
pertinent records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be available to the examiner 
for review in connection with the 
examination.

3.  CONTEMPORANEOUSLY, advise the veteran 
of the former and current regulations 
pertaining to the rating criteria for 
evaluating his PTSD.

4.  Following the receipt of the 
aforementioned medical evidence and after 
reevaluating the veteran's service-
connected disabilities in light of the 
current medical evidence, the veteran's 
claim for TDIU should be reviewed by the 
RO.

5.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for tinnitus of the 
right ear.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal within 60 days of 
issuance of the statement of the case or 
within the remainder of the one-year 
period from the date of the mailing of 
the notification of the rating decision 
denying the veteran's claim, if the 
veteran wishes to appeal that 
determination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If an increased disability evaluation 
for PTSD and entitlement to TDIU are not granted, the veteran 
and his representative should be furnished a comprehensive 
supplemental statement of the case on these issues, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

  

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




